

113 S224 RS: San Francisco Bay Restoration Act
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 415113th CONGRESS2d SessionS. 224[Report No. 113–185]IN THE SENATE OF THE UNITED STATESFebruary 4, 2013Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 WorksJune 5, 2014Reported by Mrs. Boxer, without amendmentA BILLTo amend the Federal Water Pollution Control Act to
		  establish a grant program to support the restoration of San Francisco
		  Bay.1.Short
			 titleThis Act may be cited as
			 the San Francisco Bay Restoration
			 Act.2.San Francisco
			 Bay restoration grant programTitle I of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the
			 following:123.San Francisco
				Bay restoration grant program(a)DefinitionsIn
				this section:(1)Annual priority
				listThe term annual priority list means the annual
				priority list compiled under subsection (b).(2)Comprehensive
				planThe term comprehensive plan means—(A)the comprehensive
				conservation and management plan approved under section 320 for the
			 San
				Francisco Bay estuary; and(B)any amendments to
				that plan.(3)Estuary
				partnershipThe term Estuary Partnership means the
				San Francisco Estuary Partnership, the entity that is designated as
			 the
				management conference under section 320.(b)Annual priority
				list(1)In
				generalAfter providing public notice, the Administrator shall
				annually compile a priority list identifying and prioritizing the
			 activities,
				projects, and studies intended to be funded with the amounts made
			 available
				under subsection (c).(2)InclusionsThe
				annual priority list compiled under paragraph (1) shall include—(A)activities,
				projects, or studies, including restoration projects and habitat
			 improvement
				for fish, waterfowl, and wildlife, that advance the goals and
			 objectives of the
				approved comprehensive plan;(B)information on
				the activities, projects, programs, or studies specified under
			 subparagraph
				(A), including a description of—(i)the identities of
				the financial assistance recipients; and(ii)the communities
				to be served; and(C)the criteria and
				methods established by the Administrator for selection of
			 activities, projects,
				and studies.(3)ConsultationIn
				developing the priority list under paragraph (1), the Administrator
			 shall
				consult with and consider the recommendations of—(A)the Estuary
				Partnership;(B)the State of
				California and affected local governments in the San Francisco Bay
			 estuary
				watershed; and(C)any other
				relevant stakeholder involved with the protection and restoration
			 of the San
				Francisco Bay estuary that the Administrator determines to be
				appropriate.(c)Grant
				program(1)In
				generalPursuant to section 320, the Administrator may provide
				funding through cooperative agreements, grants, or other means to
			 State and
				local agencies, special districts, and public or nonprofit
			 agencies,
				institutions, and organizations, including the Estuary Partnership,
			 for
				activities, studies, or projects identified on the annual priority
			 list.(2)Maximum amount
				of grants; non-Federal share(A)Maximum amount
				of grantsAmounts provided to any individual or entity under this
				section for a fiscal year shall not exceed an amount equal to 75
			 percent of the
				total cost of any eligible activities that are to be carried out
			 using those
				amounts.(B)Non-Federal
				shareThe non-Federal share of the total cost of any eligible
				activities that are carried out using amounts provided under this
			 section shall
				be—(i)not less than 25
				percent; and(ii)provided from
				non-Federal sources.(d)Funding(1)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this section $5,000,000 for each of
			 fiscal years
				2013 through 2017.(2)Administrative
				expensesOf the amount made available to carry out this section
				for a fiscal year, the Administrator shall use not more than 5
			 percent to pay
				administrative expenses incurred in carrying out this section.(3)Relationship to
				other fundingNothing in this section limits the eligibility of
				the Estuary Partnership to receive funding under section 320(g).(4)ProhibitionNo
				amounts made available under subsection (c) may be used for the
			 administration
				of a management conference under section
				320..June 5, 2014Reported without amendment